                 Case 19-12153-KBO              Doc 750        Filed 03/23/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)


                                                                Objection Deadline: April 2, 2021 at 4:00 p.m. (ET)

     FIFTH NOTICE OF PROPOSED SETTLEMENTS OF PREFERENCE CLAIMS

                  PLEASE TAKE NOTICE that on September 9, 2020, the Bankruptcy Court

entered the Order Granting Motion of the Chapter 7 Trustee Seeking the Entry of an Order

Approving and Authorizing a Protocol to Compromise Preference Claims (the “Procedures

Order”) [Docket No. 644].

                  PLEASE TAKE FURTHER NOTICE, pursuant to the Procedures Order,

George L. Miller, chapter 7 trustee (the “Trustee”), to the estates of the above-captioned debtors,

hereby files this notice (the “Notice”) of certain proposed settlements of Preference Claims (the

“Settlements”), the details of which are set forth in the table below:

Defendant Name:                        Disputed Amount:                       Amount of Proposed
                                                                              Settlement:
Magnesita Refractories                 $124,611                               $90,000 and section 502(h)
Company                                                                       waiver


                  PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order,

any response or objection to the proposed Settlements set forth in this Notice must be served on

(i) counsel to the Chapter 7 Trustee, Pachulski Stang Ziehl & Jones LLP, 919 North Market

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:233556.1 57095/001
                Case 19-12153-KBO       Doc 750      Filed 03/23/21     Page 2 of 2




Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn: Bradford

J. Sandler (bsandler@pszjlaw.com), Colin R. Robinson (crobinson@pszjlaw.com), and Peter J.

Keane (pkeane@pszjlaw.com) on or before April 2, 2021, at 4:00 p.m. prevailing Eastern

Time.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order, if

no objections or responses are received, the Trustee may enter into the Settlements set forth in

this Notice.


Dated: March 23, 2021                       PACHULSKI STANG ZIEHL & JONES LLP


                                             /s/ Peter J. Keane
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            Peter J. Keane (DE Bar No. 5503)
                                            919 North Market Street, 17th Floor
                                            Wilmington, DE 19801
                                            Telephone: 302-652-4100
                                            Facsimile: 302-652-4400
                                            E-mail: bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com
                                                     pkeane@pszjlaw.com

                                            Counsel for George L. Miller, Chapter 7 Trustee




DOCS_DE:233556.1 57095/001                       2
